Authority to Solicit Gifts
The express statutory authority to accept gifts, contained in section 403(b)(1) of the Office of
Government Ethics Authorization Act of 1996, includes the implied authority to solicit gifts.

January 19, 2001

MEMORANDUM OPINION FOR THE DIRECTOR
OFFICE OF GOVERNMENT ETHICS
This memorandum responds to your request for our opinion whether section 403(b)(1) of the Office of Government Ethics Authorization Act of 1996
authorizes the Office of Government Ethics (“OGE”) to solicit gifts. We conclude
that the express statutory authority contained in section 403(b)(1) to accept gifts
includes the implied authority to solicit gifts.
Section 403(b)(1) provides that “[t]he Director is authorized to accept and
utilize on behalf of the United States, any gift, donation, bequest, or devise of
money, use of facilities, personal property, or services for the purpose of aiding or
facilitating the work of the Office of Government Ethics.” Pub. L. No. 104-179,
110 Stat. 1566 (1996) (codified as amended at 5 U.S.C. app. § 403(b) (Supp. IV
1998)). You have asked “whether this express authority to ‘accept and utilize’ a
gift implies the authority to solicit a gift.” Letter for Randolph D. Moss, Acting
Assistant Attorney General, Office of Legal Counsel, from Stephen D. Potts,
Director, Office of Government Ethics at 1 (July 30, 1999).
I.
We have previously considered this basic question in connection with our
issuance of two written opinions. The opinions did not resolve the question,
however. Although we concluded in each opinion that the relevant agency had the
authority to solicit gifts, we based our conclusions on the language and structure of
the particular statutes in question, which contained specific additional language—
beyond the general gift acceptance language of a provision like section
403(b)(1)—supporting the existence of solicitation authority. See Memorandum
for Bernard N. Nussbaum, Counsel to the President, from Walter Dellinger,
Assistant Attorney General, Office of Legal Counsel, Re: Authority to Solicit Gifts
(Dec. 9, 1993) (“Nussbaum Opinion”) (solicitations by National Endowment for
the Arts and National Endowment for the Humanities); Establishment of the
President’s Council for International Youth Exchange, 6 Op. O.L.C. 541 (1982)
(solicitation by United States Information Agency). 1 The General Accounting

1
You cited the Nussbaum Opinion in your letter. In that opinion, we concluded that the gift
acceptance provision in the National Foundation on the Arts and the Humanities Act of 1964, which

55

227-329 VOL_25_PROOF.pdf 65

10/22/12 11:10 AM

Opinions of the Office of Legal Counsel in Volume 25

Office has viewed this implied solicitation authority question as unsettled. See
General Accounting Office, 2 Principles of Federal Appropriations Law 6-147 (2d
ed. 1992) (“[a] question which appears to have received little attention is whether
an agency with statutory authority to accept gifts may use either appropriated
funds or donated funds to solicit the gifts”).
Although no written opinion of this Office has resolved the question whether
express statutory authority to accept gifts includes the implied authority to solicit
gifts, we did provide oral advice on this question in 1997 in connection with gift
acceptance language in 28 U.S.C.A. § 524(d)(1) (West Supp. 1997) that was very
similar to section 403(b)(1). Section 524(d)(1) provided that “[t]he Attorney
General may accept, hold, administer, and use gifts, devises, and bequests of any
property for the purpose of aiding or facilitating the work of the Department of
Justice.” We determined in 1997 that, as of 1996, when Congress enacted the
Justice Department provision, a number of other federal agencies had been
operating for many years under substantially the same general statutory language
and had interpreted the language to contain an implicit grant of authority to solicit
gifts. We confirmed this longstanding administrative construction by discussing
the subject with attorneys in the general counsel offices of the Departments of
State, Treasury, and Commerce—agencies that had all engaged in the solicitation
of gifts on the basis of general gift acceptance provisions that say no more than
that the agency “may accept gifts,” and that in the case of Treasury and Commerce
were virtually identical to the Justice provision. 2 We also learned that these
provisions were all enacted well before the Justice Department provision. 3
The State Department’s interpretation that its gift acceptance authority includes
the authority to solicit gifts is reflected in Department regulations, see 2 FAM 960
(“Official Gifts to the Department of State”); 2 FAM 965 (“Solicitation”), and

did not explicitly authorize solicitation, nonetheless authorized the National Endowment for the Arts
and the National Endowment for the Humanities to solicit gifts. In reaching that conclusion, we relied
on two rationales: (1) the solicitation authority might be inferred from the need for coordination of
public and private support for the Endowments that was made clear by the text and structure of the
statute; and (2) the longstanding administrative construction of the statute by the Endowments had been
that it included solicitation authority. In the circumstances, we did not need to consider whether a
broader rationale was available.
2
See 22 U.S.C. § 2697(a) (1994) (“The Secretary of State may accept on behalf of the United States
gifts made . . . for the benefit of the Department of State . . . or for the carrying out of any of its
functions.”); 31 U.S.C.A. § 321(d)(1) (West Supp. 1997) (“The Secretary of the Treasury may accept,
hold, administer, and use gifts and bequests of property, both real and personal, for the purpose of
aiding or facilitating the work of the Department of the Treasury.”); 15 U.S.C. § 1522 (1994) (“The
Secretary of Commerce is hereby authorized to accept, hold, administer, and utilize gifts and bequests
of property, both real and personal, for the purpose of aiding or facilitating the work of the Department
of Commerce.”).
3
See Foreign Service Act of 1980, Pub. L. No. 96-465, § 2201, 94 Stat. 2071, 2153 (most recent
enactment); Deficit Reduction Act of 1984, Pub. L. No. 98-369, div. A, § 445, 98 Stat. 494, 816;
Commerce Dept. Gift Acceptance Act, Pub. L. No. 88-611, § 1, 78 Stat. 991, 991 (1964).

56

227-329 VOL_25_PROOF.pdf 66

10/22/12 11:10 AM

Authority to Solicit Gifts

State informed us that it has long engaged in solicitation, including an active
fundraising campaign in the 1980s by its Fine Arts Committee to raise funds to
renovate State’s diplomatic reception rooms. We learned from the Treasury
Department that under gift acceptance authority conferred by statute in 1984, its
Committee for the Preservation of the Treasury Building engaged in a fundraising
campaign in 1986-1987. Treasury provided us with Treasury memoranda from
1986 that outline its solicitation plans and record its consultations with State about
its solicitation practices over the years. Finally, we learned from the Commerce
Department that it had an unwritten policy of soliciting gifts. Commerce once
solicited funds for a particular program through a Federal Register notice, and
Congress responded by enacting an appropriations rider prohibiting solicitation for
that program where there would be a conflict of interest. That rider did not
challenge the basic proposition that Commerce had the general authority to solicit
gifts.
In summary, we determined in the course of our 1997 review of this issue that
the Departments of State, Treasury, and Commerce had long understood their
general statutory authority for gift acceptance to include the authority to solicit
gifts. We concluded as a legal matter that Congress’s enactment of the Justice
Department’s gift acceptance provision in 1996 should be interpreted against the
background of this longstanding and publicly available administrative construction
of substantially the same statutory language. We therefore concluded that the
Justice Department’s express authority to accept gifts also included the implicit
authority to solicit gifts. 4
II.
We reach the same conclusion with respect to the OGE statutory provision.
Like the Justice Department provision, it was enacted in 1996 and should be
interpreted against the background of the longstanding administrative construction
of similar gift acceptance statutory language. Cf. Lorillard v. Pons, 434 U.S. 575,
580-81 (1978) (“Congress is presumed to be aware of an administrative or judicial
interpretation of a statute and to adopt that interpretation when it re-enacts a statute
without change . . . . So too, where, as here, Congress adopts a new law incorporating sections of a prior law, Congress normally can be presumed to have had
knowledge of the interpretation given to the incorporated law, at least insofar as it
affects the new statute.”) (citations omitted). The statutory provision authorizing
the OGE Director to “accept and utilize” gifts is substantially the same as the
Justice Department provision authorizing the Attorney General to “accept . . . and
use” gifts, as well as the provisions concerning the Departments of State, Treasury,

4
This interpretation is reflected in a Department of Justice order. See DOJ Order 2400.2, Solicitation and Acceptance of Gifts to the Department (Sept. 2, 1997).

57

227-329 VOL_25_PROOF.pdf 67

10/22/12 11:10 AM

Opinions of the Office of Legal Counsel in Volume 25

and Commerce that are discussed above. The legislative history of the OGE
provision does not discuss the question of soliciting gifts, and we have found
nothing in that legislative history that suggests a basis for not following the
longstanding Executive Branch administrative construction of gift acceptance
legislation.
When Congress passed OGE’s gift provision in 1996, the Executive Branch’s
consideration of similar provisions had been, as explained above, the basis for
quite public solicitation efforts by federal agencies. Congress’s enactment of
OGE’s provision should be interpreted in light of those public efforts.
Accordingly, for the foregoing reasons, we conclude that OGE’s statutory
authority to accept and utilize gifts includes the implied authority to solicit gifts.
RANDOLPH D. MOSS
Assistant Attorney General
Office of Legal Counsel

58

227-329 VOL_25_PROOF.pdf 68

10/22/12 11:10 AM